







AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
This Amended and Restated Employment Agreement (this “Agreement”) is entered
into effective as of December 11, 2018 (the “Effective Date”), by and between
C&J Spec-Rent Services, Inc., an Indiana company (the “Company”), and Edward
Keppler (“Executive”).
RECITALS
WHEREAS, prior to the parties’ entry into this Agreement, the Company has
employed Executive pursuant to the terms of that certain Employment Agreement
entered into effective as of June 23, 2016 between Executive and C&J Energy
Services, Ltd., as amended by that certain First Amendment to Employment
Agreement effective as of November 30, 2016 (the “Original Agreement”);
WHEREAS, the Company and Executive desire to amend and restate the terms of
Executive’s employment with the Company and enter into this Agreement, which
shall supersede and replace the Original Agreement in its entirety; and
WHEREAS, both the Company and Executive have read and understood the terms of
this Agreement, and have been afforded a reasonable opportunity to review this
Agreement with their respective legal counsel.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the parties hereto agree as follows, effective as of the
Effective Date:
Article I
DEFINITIONS
1.1    Certain Definitions. For purposes of this Agreement, the following terms
shall have the meanings specified or referred to in this Section 1.1:
(a)    “Accrued Obligation” shall mean (i) Executive’s Base Salary earned but
unpaid through the Date of Termination and (ii) any unreimbursed business
expenses properly incurred by Executive prior to the Date of Termination so long
as Executive timely submitted all documentation for reimbursement as required by
applicable Company policies.
(b)    “Board” shall mean the Board of Directors of C&J Energy Services, Inc., a
Delaware corporation (the “Parent”), and the parent company of the Company.
(c)    “Business” shall mean (i) any business in which any member of the Company
Group is engaged during the Term and for which Executive has (or has had)
responsibilities or about which Executive has obtained Confidential Information;
provided, however, the definition of “Business” shall not include any business
in which the Company Group no longer engages or has any plans to engage in as of
the end of the Term; and (ii) any other business in which any member of the
Company Group has undertaken material steps to engage within the twelve (12)
month period prior to the end of the Term, so long as Executive had material
responsibility for, or Confidential Information about, such anticipated
business. Without limiting the foregoing, the


1



--------------------------------------------------------------------------------




definition of “Business” shall be deemed to include the Company Group’s core
businesses: well construction and intervention services (including cementing and
coiled tubing services), well completion services (including hydraulic
fracturing and related stimulation services, cased-hole wireline, pressure
pumping and pump-down, perforating, pressure testing, and logging services), and
well support services (including workover, plug and abandonment and other
related and specialty rig services, and fluid hauling, storage and disposal
services).
(d)    “Cause” shall mean Executive’s (i) willful and continued failure to
substantially perform, without proper legal justification (and not due to
Permanent Disability), the duties and responsibilities required hereunder or
under any other written agreement between Executive and the Company or any other
member of the Company Group, or otherwise reasonably required by the Board to be
undertaken; (ii) any material breach of this Agreement or any other material
written agreement between Executive and the Company or any other member of the
Company Group, including the representations and covenants set forth herein;
(iii) any material violation of any law applicable to the workplace or
employment relationship or material failure to abide by lawful and material
instructions, policies, codes of conduct or workplace rules established by any
member of the Company Group and applicable to Executive; (iv) any conduct in
connection with Executive’s employment duties or responsibilities that is (A)
unlawful or grossly negligent and has a material adverse effect on any member of
the Company Group or its business, or (B) fraudulent or dishonest and results,
or is intended to result, in personal gain or enrichment at the material expense
of any member of the Company Group; or (v) commission of, or indictment,
conviction, admission or plea of guilty or nolo contendere for or to a charge of
any felony (or state law equivalent) or any crime involving moral turpitude.
(e)    “Change of Control” shall mean the occurrence of any of the following
events:
(i)    any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than a
Permitted Holder (as defined in Section 1.1(l)), acquires “beneficial ownership”
(within the meaning of Rule 13d-3 under the Exchange Act) of securities of the
Parent representing more than fifty percent (50%) of the combined voting power
of the Parent’s then outstanding securities; provided, however, that if the
Company engages in a merger or consolidation in which the Company or surviving
entity in such merger or consolidation becomes a subsidiary of another entity,
then references to the Company’s then outstanding securities shall be deemed to
refer to the outstanding securities of such parent entity;
(ii)    a change in the composition of the Board such that the “Continuing
Directors” cease for any reason, other than due to ordinary course retirement,
death, disability, term limit or any director refreshment or similar policy, to
constitute at least seventy percent (70%) of the Board. The “Continuing
Directors” shall mean those members of the Board who either: (A) were directors
on the Effective Date; or (B) were subsequently elected by, or on the nomination


2



--------------------------------------------------------------------------------




or recommendation of, at least a three-quarters (3/4) majority (consisting of at
least four (4) directors) of the Board who were or become Continuing Directors;
(iii)    the consummation of a merger, reorganization or consolidation of the
Parent with any corporation, including a reverse or forward triangular merger,
where the Parent’s shareholders immediately prior to such transaction own less
than a majority of the voting securities of the surviving or resulting
corporation or entity after the transaction;
(iv)    the consummation or a transaction that implements in whole or in part a
resolution of the Parent’s shareholders authorizing a complete liquidation or
dissolution of the Parent; or
(v)    the sale or disposition (other than a pledge or similar encumbrance) by
the Parent of all or substantially all of the assets of the Parent or the
Company Group, other than to a Permitted Holder or Permitted Holders;
provided, however, if a Change of Control constitutes a payment event with
respect to any deferred compensation that is subject to Section 409A, a
transaction or event described in paragraph (i), (ii), (iii) or (iv) shall
constitute a Change of Control only if such transaction or event constitutes a
“change in control event” as defined in Treasury Regulation
Section 1.409A-3(i)(5).
(f)    “Code” shall mean the Internal Revenue Code of 1986, as amended.
(g)    “Company Group” shall mean the Parent and each of its Subsidiaries.
(h)    “Date of Termination” shall mean the effective date of termination of
Executive’s employment hereunder, as specified in the applicable Notice of
Termination.
(i)    “Notice of Termination” shall mean a notice from one party to this
Agreement to the other party that indicates such party’s intent to terminate
Executive’s employment hereunder, and which specifies the provision of this
Agreement pursuant to which such termination will occur.
(j)     “Permanent Disability” shall mean a physical or mental impairment that
renders Executive incapable of materially performing Executive’s duties
hereunder (after accounting for reasonable accommodation, if applicable and
required by applicable law) for a period in excess of six (6) months during any
consecutive twelve (12) month period.
(k)    “Permitted Holder” shall mean (i) any trustee or other fiduciary holding
securities of the Parent under an employee benefit plan of any member of the
Company Group, (ii) any Subsidiary of the Parent that is at least 80% owned by
the Parent, and (iii) any corporation, partnership, limited liability company or
other entity owned, directly or indirectly, by the shareholders of the Parent in
substantially the same proportions as their ownership of securities of the
Parent.
(l)    “Protected Period” shall mean the period beginning on the effective date
of a Change of Control and ending on the one (1) year anniversary of the
effective date of such Change of Control.


3



--------------------------------------------------------------------------------




(m)    “Release Expiration Date” shall mean the date that is twenty-one (21)
days following the date upon which the Company timely delivers to Executive the
Release (which shall occur no later than seven (7) days after the Date of
Termination), or in the event that such termination of employment is “in
connection with an exit incentive or other employment termination program” (as
such phrase is defined in the Age Discrimination in Employment Act of 1967, as
amended), the date that is forty-five (45) days following such delivery date.
The “Release” shall mean an agreement providing for the release of claims
against the Company Group in a form acceptable to the Company.
(n)    “Restricted Area” shall mean (i) during the portion of the Prohibited
Period that occurs while Executive is employed by any member of the Company
Group, the world and, (ii) during the portion of the Prohibited Period that
occurs following the Date of Termination, those geographic areas where the
Company or any other member of the Company Group conducted the Business during
the Term and for which Executive had direct or indirect, material
responsibilities. Without limiting the foregoing, the Restricted Area shall
include those geographic areas specified on Exhibit A, and any additional areas
in which any member of the Company Group has taken material steps as of the Date
of Termination, with Executive’s assistance, in preparation of conducting the
Business.
(o)    “Section 409A” shall mean Section 409A of the Code and the final
Department of Treasury regulations and other interpretive guidance issued
thereunder.
(p)    “Subsidiary” shall mean any business entity with respect to which the
Parent owns or controls, directly or indirectly, not less than a majority of the
equity securities of such entity, or otherwise possesses, with by virtue of
security ownership or contract, the power to elect a majority of the board of
directors or other governing body or officers thereof.
ARTICLE II    
DUTIES
2.1    Duties. During the Term (as defined in Section 3.1), Executive shall
serve as President of the Corporate Operational Development division of the
Parent, or in such other position(s) as the Board or the Parent’s Chief
Executive Officer shall determine. Executive shall comply with the policies of
the Company Group as may be in effect from time to time for executive officers,
including the Company Group’s policies regarding confidentiality, ownership of
intellectual property, drug testing, trading in securities of the Parent,
discrimination and harassment, and lawful and ethical conduct. Executive shall
have such duties, authorities and responsibilities as the Board or the Parent’s
Chief Executive Officer shall designate that are consistent with Executive’s
position.
2.2    Extent of Duties. During the Term, Executive shall devote substantially
all of Executive’s business time, energy and efforts to the affairs of the
Parent and other members of the Company Group as the Parent, acting through its
Board and the Parent’s Chief Executive Officer, shall deem necessary in the
discharge of Executive’s duties hereunder. Executive shall not engage, directly
or indirectly, in any other business or businesses, whether or not similar to
that of the Company Group, except with the consent of the Chairman of the Board
or as otherwise permitted by this Section 2.2. Executive agrees to serve in the
position(s) referred to in


4



--------------------------------------------------------------------------------




Section 2.1 and to perform diligently and to the best of Executive’s abilities
the duties and services appertaining to such offices, as well as such additional
duties and services appropriate to such offices which the parties mutually may
agree upon from time to time. Notwithstanding the foregoing, nothing herein
shall prevent Executive from participating in social, civic, charitable,
religious, business, educational or professional associations, or the passive
management of Executive’s personal investments, so long as such activities do
not materially detract from Executive’s ability to perform Executive’s duties
under this Agreement or otherwise violate the provisions of this Agreement.
Without limiting the foregoing, in the event that Executive desires to
participate personally in any business opportunity that is related to the
business of any member of the Company Group, Executive shall not participate in
such opportunity without first making full written disclosure to the Board of
such opportunity and the scope of Executive’s proposed involvement and seeking
necessary approvals under the Parent’s corporate policies in effect at such
time.
ARTICLE III    
TERMS OF EMPLOYMENT
3.1    Employment Period. Unless sooner terminated pursuant to the terms and
conditions of this Agreement, Executive’s employment pursuant to this Agreement
shall commence on the Effective Date and end on the first anniversary of the
Effective Date (such period, the “Initial Period”); provided, however, that on
the first anniversary of the Effective Date and on each subsequent anniversary
of the Effective Date, if Executive’s employment under this Agreement has not
been terminated pursuant to Article IV, the term of this Agreement shall
automatically extend for an additional year (each one-year term, an “Extension
Period”) unless on or before the date that is ninety (90) days prior to the end
of the then-existing Initial Term or Extension Period, as applicable, the
Company or Executive provides the other party hereto written notice (a “Notice
of Non-Renewal”) that the term will not be so extended. The period from the
Effective Date through the expiration of this Agreement or, if sooner, the
termination of Executive’s employment pursuant to this Agreement, regardless of
the time or reason for such termination, is referred to herein as the “Term.”
3.2    Annualized Base Salary. As compensation for services rendered under this
Agreement, Executive shall be entitled to receive an annualized base salary
(before tax withholdings and other deductions) of $400,000 (“Base Salary”).
Executive’s Base Salary shall be reviewed by the Board from time to time and, in
the Board’s sole discretion, may be modified (such determined amount as in
effect at any time, the “Effective Base Salary”). Executive’s base salary shall
be payable in substantially equal installments in accordance with the practice
and policies of the Company as may exist from time to time (but no less
frequently than monthly).
3.3    Cash Incentive Awards.
(a)    Annual Bonus. For each complete year that Executive is employed with the
Company hereunder during the Term (each such year, a “Bonus Year”), Executive
shall be eligible to receive an annual cash bonus award (each, an “Annual
Bonus”) under the Parent’s short-term incentive plan (as may be in effect from
time to time, the “STIP”), subject to and conditioned on the Parent’s overall
performance and financial results together with any other terms and conditions
of the STIP that may be established by the Board or the Compensation Committee
of the Board (the “Compensation Committee”) for that Bonus Year (generally and
collectively, the “STI Performance Plan”). Unless


5



--------------------------------------------------------------------------------




otherwise established by the Board or the Compensation Committee, the incentive
opportunity available to Executive shall be based on a target value of 65% of
the annualized rate of Executive’s Effective Base Salary in effect at the time
of determination. Notwithstanding the foregoing, (i) unless the Compensation
Committee determines otherwise, Executive shall not be entitled to any payment
of an Annual Bonus for any Bonus Year in which the Parent does not achieve the
vesting requirements and other conditions set forth in the applicable STI
Performance Plan, as determined by the Compensation Committee in its sole
discretion; (ii) the actual amount of each Annual Bonus, if any, paid to
Executive is subject to determination in the sole discretion of the Compensation
Committee; (iii) Executive shall not be entitled to any Annual Bonus if
Executive’s employment under this Agreement is terminated by the Company for
Cause prior to the date of payment of such Annual Bonus; and, (iv) subject to
the exceptions set forth herein, Executive shall not be entitled to any Annual
Bonus for any Bonus Year if Executive is not employed by the Company on the date
the Compensation Committee approves payment of such Annual Bonus. It is expected
but not guaranteed that payment of the Annual Bonus, if any, will be approved in
connection with the finalization of the Parent’s annual financial statements for
the Bonus Year to which it relates and paid as promptly as practicable following
such approval but in no event later than December 31 of the year following the
applicable Bonus Year. The Compensation Committee may, in its sole discretion,
determine that up to 50% of the value of any Annual Bonus shall be paid in
equity of the Parent and the remainder of such Annual Bonus be paid in cash. For
each Bonus Year during the Term, the Compensation Committee will review the STIP
and establish the structure, terms and conditions (including performance
objectives, metrics, goals and incentive opportunities) of the STI Performance
Plan and the target value of the incentive opportunity (“Effective STI Bonus
Target”) provided to Executive for the Bonus Year as it deems appropriate.
(b)    Discretionary Bonus. In addition to the Annual Bonus, Executive may be
eligible to receive additional short- and long-term incentive cash bonus awards
in the sole discretion of the Board or the Compensation Committee (each a
“Discretionary Bonus” and, together with the Annual Bonus, “Bonuses”). The
frequency, amount, terms and conditions of any Discretionary Bonus shall be left
to the exclusive discretion of the Board or the Compensation Committee.
3.4    Benefits. During the Term, the Company agrees to make available to
Executive and Executive’s eligible family members the employment benefits that
the Parent or another member of the Company Group, as applicable, makes
available to similarly situated employees and their respective eligible family
members, subject to the terms and conditions of the applicable benefit programs
and plans. Executive and Executive’s eligible family members shall be eligible
to participate in any and all employee benefit plans (including medical and
dental insurance, retirement plans, disability insurance and life insurance) as
may be implemented by the Parent (or another member of the Company Group, as
applicable) from time to time for its similarly situated employees and their
families. Such employment benefits shall be governed by the applicable plan
documents, insurance policies, or employment policies, and may be at any time
modified, suspended, discontinued, or revoked in the sole discretion of the
Parent (or another member of the Company Group, as applicable) in accordance
with the terms of the applicable documents or policies. In addition to such
benefits, the Company agrees to provide, or cause to be provided, the following
benefits upon satisfaction by Executive of any eligibility requirements, subject
to the following limitations:


6



--------------------------------------------------------------------------------




(a)    Sick-Leave Benefits and Disability Insurance. During the Term, to the
extent made available to other similarly situated employees of the Company,
Executive shall be eligible for paid sick leave benefits payable at Executive’s
then Effective Base Salary rate during Executive’s absence due to illness or
other incapacity; provided, however, that any sick-leave benefits will be
reduced by the amount, if any, of workers’ compensation, Social Security
entitlement, or disability or other wage replacement benefits, if any, paid or
provided to Executive in connection with such illness or incapacity.
(b)    Vacation. During the Term, Executive shall be eligible for vacation
consistent with Company policy in effect from time to time, and will be eligible
for at least twenty (20) business days of paid vacation per complete calendar
year (“Vacation Days”), which Vacation Days shall accrue and may be used
pursuant to the Company’s vacation policies as may exist from time to time.
3.5    Equity Incentive Awards. During the Term, Executive shall be eligible to
receive annual equity awards (“Equity Awards”) under the Parent’s long-term
incentive plan, with such Equity Awards of a nature and type and in such amounts
as determined in the sole discretion of the Board or the Compensation Committee.
Unless otherwise established by the Board or the Compensation Committee, the
Equity Awards granted to Executive each year, if any, shall have an aggregate
target value of 200% of the annualized rate of Executive’s Effective Base Salary
at the time the grant is approved; provided, however, that the actual value of
such Equity Awards, shall be determined in the sole discretion of the Board or
the Compensation Committee at the time of grant. All such Equity Awards shall be
subject to the vesting requirements and other terms and conditions determined by
the Board or the Compensation Committee and the award agreements pursuant to
which they are granted, as may be modified by this Agreement.
3.6    Other Benefits.
(a)    Perquisites. During the Term, Executive shall be eligible to receive
fringe benefits and perquisites as determined from time to time by the Company,
which are commensurate with Executive’s position, title and duties with the
Company or other member of the Company Group, as determined by the Company Group
from time to time and subject to all applicable benefit and insurance policies,
terms and conditions. Available perquisites shall specifically include provision
for an automobile or automobile allowance for Executive’s business and personal
use, and related fuel coverage; provided, however, that the provision of an
automobile or automobile allowance to Executive shall not preclude Executive
from receiving reimbursement under Company policies and practices for reasonable
business expenses in connection with Executive’s use of other transportation for
hire.
(b)    Reimbursement of Business Expenses. Executive is authorized to incur
ordinary, necessary, and reasonable business expenses in connection with the
performance of Executive’s duties, responsibilities, and authorities under this
Agreement and for the promotion of the Company Group’s business and activities
during the Term, including expenses for necessary travel and entertainment and
other items of expense required in the normal and routine course of Executive’s
employment under this Agreement. The Company will reimburse Executive from time
to time for all such business expenses actually incurred pursuant to and in
conformity with this paragraph


7



--------------------------------------------------------------------------------




and the policies and practices of the Company then in effect relative to the
reimbursement of business expenses.
ARTICLE IV    
TERMINATION
4.1    Termination of Employment.
(a)    Termination by the Company for Cause. The Company may terminate
Executive’s employment under this Agreement for Cause at any time without any
further liability to Executive, other than the obligations specified in Section
4.3(a). If the Company wishes to terminate Executive’s employment hereunder for
Cause, it shall give Executive a Notice of Termination and Executive’s
employment under this Agreement shall terminate immediately upon provision of
such notice.
(b)    Termination by Executive for Any Reason. Executive may terminate
Executive’s employment under this Agreement for any reason or no reason at all.
Any termination of Executive’s employment by Executive for any reason (other
than Executive’s death or Permanent Disability) shall be made by the provision
of at least thirty (30) days’ prior written notice to the Company in accordance
with Section 4.2; provided, however, that if Executive has provided notice to
the Company of Executive’s termination of employment, the Company may determine,
in its sole discretion, that such termination shall be effective on any date
prior to the effective date of termination provided in such notice (and, if such
earlier date is so required, then it shall not change the basis for Executive’s
termination of employment nor be construed or interpreted as a termination of
employment by the Company without Cause). Termination of Executive’s employment
under this Agreement by Executive for any reason will relieve the Company of any
further liability to Executive other than the obligations specified in
Section 4.3(c)4.3(a). For the avoidance of doubt, if Executive’s employment is
terminated as a result of Executive’s issuance of a Notice of Non-Renewal
pursuant to Section 3.1, then the Company also will be relieved of any further
liability to Executive other than the obligations specified in Section 4.3(a).
(c)    Termination by the Company Without Cause. The Company may terminate
Executive’s employment under this Agreement without Cause at any time. Any
termination of Executive’s employment by the Company without Cause (and not due
to Executive’s death or Permanent Disability) shall be made by the provision of
at least fourteen (14) days’ prior written notice to Executive in accordance
with Section 4.2; provided, however, that the Company may, in its sole
discretion, elect to pay Executive for all or any part of the notice period in
lieu of providing prior written notice, calculated based on the annualized rate
of Executive’s Effective Base Salary at the time of termination. Termination of
Executive’s employment under this Agreement by the Company without Cause (and
not due to Executive’s death or Permanent Disability, and other than during a
Protected Period) will cause Executive to become eligible for the benefits
specified in Section 4.3(b).
(d)    Change of Control Termination. A termination of Executive’s employment by
the Company without Cause (and not due to Executive’s death or


8



--------------------------------------------------------------------------------




Permanent Disability) during a Protected Period, will cause Executive to become
eligible for the benefits specified in Section 4.3(c).
(e)    Termination on Death or Permanent Disability. Executive’s employment
under this Agreement shall automatically terminate on Executive’s death or upon
the delivery to Executive of a Notice of Termination stating the Company’s
determination of Executive’s Permanent Disability in accordance with
Section 4.2. Termination of Executive’s employment under this Agreement upon
Executive’s death or Permanent Disability will cause Executive (or Executive’s
estate, as applicable) to become eligible for the benefits specified in Section
4.3(d).
4.2    Notice of Termination. Any termination of Executive’s employment by the
Company or Executive pursuant to Section 4.1 (other than upon Executive’s death)
shall be communicated by a Notice of Termination to the other party hereto. The
failure by Executive or the Company to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Cause or Permanent
Disability, as set forth in Section 4.1(a) or (e), as applicable, shall not
waive any right of Executive or the Company under this Agreement or preclude
Executive or the Company from asserting such fact or circumstance in enforcing
Executive’s or the Company’s rights hereunder.
4.3    Obligations of the Company Upon Termination.
(a)    Terminations Not Giving Rise to Severance. If Executive’s employment
hereunder terminates: (i) due to the Company’s termination of Executive’s
employment for Cause; (ii) due to Executive termination of Executive’s
employment for any reason; or (iii) upon the expiration of the then-existing
Initial Period or Extension Period, as applicable, following (and as the result
of) the Company’s issuance of a Notice of Non-Renewal such that such termination
following the Company’s issuance of a Notice of Non-Renewal occurs (x) outside
of a Protected Period and (y) without any member of the Company Group first
having offered Executive employment (or continued employment) commencing
following the end of the then-applicable Initial Period or Extension Period, as
applicable, then Executive shall be entitled only to the payment of the Accrued
Obligation.
(b)    Terminations Outside of a Protected Period Giving Rise to Severance
Eligibility. If, at any time other than during a Protected Period, (x) the
Company terminates Executive’s employment under this Agreement other than for
Cause (and not due to Executive’s death or Permanent Disability), or (y)
Executive’s employment terminates upon the expiration of the then-existing
Initial Period or Extension Period, as applicable, following (and as the result
of) the Company’s issuance of a Notice of Non-Renewal and the circumstances
described in Section 4.3(a)(iii)(y) have not been satisfied, then Executive
shall be entitled to receive (i) payment of the Accrued Obligation and
(ii) subject to the satisfaction of the STIP and applicable STI Performance Plan
or other applicable terms and conditions, as described in Section 3.3, any of
Executive’s unpaid Bonuses with respect to a previous year or other performance
period, as applicable, completed prior to the Date of Termination (without
regard to any requirement that Executive remain employed through the date of
determination, date of approval or date of payment of such Bonuses, as may be
applicable). In addition, subject to Executive’s (x) delivery to the Company by
the Release Expiration Date (and non-


9



--------------------------------------------------------------------------------




revocation in any time provided to do so) of an executed Release and
(y) compliance with Articles V, VI, and VII herein, Executive shall also be
eligible to receive:
i.
a lump sum payment of an amount equal to the Annual Bonus for the Bonus Year in
which the Date of Termination occurs, which, for the purposes of this Section
4.3(b)(iii), shall be prorated and calculated as follows: (A) if the Date of
Termination occurs within the first half of the Bonus Year, then calculated
based on the Effective STI Bonus Target multiplied by Executive’s base earnings
during the Bonus Year through the Date of Termination, and (B) if the Date of
Termination occurs within the latter half of the Bonus Year, then calculated
based on Executive’s base earnings during the Bonus Year through the Date of
Termination multiplied and measured by the Company’s actual performance during
the Bonus Year through the Date of Termination under the applicable STI
Performance Plan;

ii.
any and all outstanding Equity Awards granted to Executive under any plan not
previously vested shall become fully vested, without proration, with any
unexercised options as of the Date of Termination remaining exercisable for the
full term thereof; provided, however, that with respect to any Equity Award that
is subject to performance-based vesting conditions, the number of securities
subject to the Equity Award shall be reduced on a pro rata basis to the result
of (A) the total number of target securities subject to the Equity Award
multiplied by (B) a fraction, the numerator of which is the number of full
months in which Executive was employed under this Agreement (counting the month
in which the Date of Termination occurs as a full month) and the denominator of
which is the number of full months in the performance period applicable to the
Equity Award, and such reduced number of securities shall become vested and will
be calculated, settled and delivered (if at all) subject to and based on the
actual performance and achievement of the applicable performance metrics
calculated as of the Date of Termination;

iii.
a lump sum payment of an amount equal to one (1) times the sum of (A) the
annualized rate of Executive’s Effective Base Salary as in effect on the Date of
Termination and (B) the target value of Executive’s Annual Bonus for the Bonus
Year in which the Date of Termination occurs, which, for the purposes of this
Section 4.3(b)(v), shall be calculated without proration based on the Effective
STI Bonus Target established for Executive for the Bonus Year in which the Date
of Termination occurs multiplied by the annualized rate of Executive’s Effective
Base Salary as in effect on the Date of Termination;

iv.
a lump sum payment of an amount equal to all Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), premiums that would be payable
during the period beginning on the Date of Termination and ending on the date
that is twelve (12) months after the Date of Termination, assuming Executive and
Executive’s dependents who were enrolled in the group health plans of the Parent
(or other member



10



--------------------------------------------------------------------------------




of the Company Group, as applicable) as of the Date of Termination elected
continuation coverage under such group health plans as in effect, and at the
applicable COBRA rates, as of the Date of Termination, without regard to whether
Executive and Executive’s dependents actually elected such coverage or whether
actual COBRA coverage is applicable for the above-referenced time period; and
v.
a lump sum payment equal to (as applicable): (A) 100% of the value of
Executive’s Vacation Days (which, for purposes of this Agreement, shall be
calculated as 1/365th of Executive’s annualized Base Salary multiplied by each
applicable Vacation Day for which Executive is being paid) for the year in which
the Date of Termination occurs if the Date of Termination occurs in the first
quarter of the calendar year, (B) 75% of the value of Executive’s Vacation Days
for the year in which the Date of Termination occurs if the Date of Termination
occurs in the second quarter of the calendar year, (C) 50% of the value of
Executive’s Vacation Days for the year in which the Date of Termination occurs
if the Date of Termination occurs in the third quarter of the calendar year, or
(D) 25% of the value of Executive’s Vacation Days for the year in which the Date
of Termination occurs if the Date of Termination occurs in the fourth quarter of
the calendar year.

(c)    Change of Control Termination. If, during a Protected Period: (A) the
Company terminates Executive’s employment under this Agreement other than for
Cause (and not due to Executive’s death or Permanent Disability), or (B)
Executive’s employment under this Agreement ends upon the expiration of the
then-existing Initial Period or Extension Period, as applicable, following (and
as the result of) the Company’s issuance of a Notice of Non-Renewal , then
Executive shall be entitled to receive (i) payment of the Accrued Obligation and
(ii) subject to the satisfaction of the STIP and applicable STI Performance Plan
or other applicable terms and conditions, as described in Section 3.3, any of
Executive’s unpaid Bonuses with respect to a previous year or other performance
period, as applicable, completed prior to the Date of Termination (without
regard to any requirement that Executive remain employed through the date of
determination, date of approval or date of payment of such Bonuses, as may be
applicable). In addition, subject to Executive’s (x) delivery to the Company by
the Release Expiration Date (and non-revocation in any time provided to do so)
of an executed Release and (y) compliance with Articles V, VI, and VII,
Executive shall also be eligible to receive:
i.
a lump sum payment of an amount equal to the Annual Bonus for the Bonus Year in
which the Date of Termination occurs at the target level, which, for the
purposes of this Section 4.3(c)(iii), shall be calculated, without proration,
based on the Effective STI Bonus Target established for Executive for the Bonus
Year in which the Date of Termination occurs multiplied by the annualized rate
of Executive’s Effective Base Salary as in effect on the Date of Termination;

ii.
any and all outstanding Equity Awards granted to Executive under any plan not
previously vested shall become fully vested, without proration,



11



--------------------------------------------------------------------------------




with any unexercised options as of the Date of Termination remaining exercisable
for the full term thereof; provided, however, that with respect to any Equity
Award that is subject to performance-based vesting conditions, the number of
securities subject to such Equity Award shall be reduced on a pro rata basis to
the result of (A) the total number of target securities subject to the Equity
Award multiplied by (B) a fraction, the numerator of which is the number of full
months in which Executive was employed under this Agreement (counting the month
in which the Date of Termination occurs as a full month) and the denominator of
which is the number of full months in the performance period applicable to the
Equity Award, and such reduced number of securities shall become vested and will
be calculated, settled and delivered (if at all) at the prorated target level
without regard to any performance goal otherwise applicable thereto;
iii.
a lump sum payment of an amount equal to one (1) times the sum of (A) the
annualized rate of Executive’s Effective Base Salary as in effect on the Date of
Termination and (B) the target value of Executive’s Annual Bonus for the Bonus
Year in which the Date of Termination occurs, which, for the purposes of this
Section 4.3(c)(v), shall be calculated without proration, based on the Effective
STI Bonus Target established for Executive for the Bonus Year in which the Date
of Termination occurs multiplied by the annualized rate of Executive’s Effective
Base Salary as in effect on the Date of Termination;

iv.
a lump sum payment of an amount equal to all COBRA premiums that would be
payable during the period beginning on the Date of Termination and ending on the
date that is eighteen (18) months after the Date of Termination, assuming
Executive and Executive’s dependents who were enrolled in the group health plans
of the Parent (or other member of the Company Group, as applicable) as of the
Date of Termination elected continuation coverage under such group health plans
as in effect, and at the applicable COBRA rates, as of the Date of Termination,
without regard to whether Executive and Executive’s dependents actually elected
such coverage or whether actual COBRA coverage is applicable for the
above-referenced time period; and

iii.
a lump sum payment equal to (as applicable): (A) 100% of the value of
Executive’s Vacation Days for the year in which the Date of Termination occurs
if the Date of Termination occurs in the first quarter of the calendar year, (B)
75% of the value of Executive’s Vacation Days for the year in which the Date of
Termination occurs if the Date of Termination occurs in the second quarter of
the calendar year, (C) 50% of the value of Executive’s Vacation Days for the
year in which the Date of Termination occurs if the Date of Termination occurs
in the third quarter of the calendar year, or (D) 25% of the value of
Executive’s Vacation Days for the year in which the Date of Termination occurs
if the Date of Termination occurs in the fourth quarter of the calendar year.



12



--------------------------------------------------------------------------------




(d)    Termination on Death or Permanent Disability. If Executive’s employment
hereunder is terminated by reason of Executive’s death or by the Company due to
Executive’s Permanent Disability, the Company shall have no further obligations
to Executive, other than for (i) payment of the Accrued Obligation; (ii) subject
to the satisfaction of the STIP and applicable STI Performance Plan or other
applicable terms and conditions, as described in Section 3.3, any of Executive’s
unpaid Bonuses with respect to a previous year or other performance period, as
applicable, completed prior to the Date of Termination (without regard to any
requirement that Executive remain employed through the date of determination,
date of approval or date of payment of such Bonuses, as may be applicable); and
(iii) the timely payment or provision of any and all benefit obligations
provided under Section 3.4, which under their terms are available in the event
of Executive’s death or Permanent Disability. In addition, subject to
Executive’s (or Executive’s estate) delivery to the Company by the Release
Expiration Date (and non-revocation in any time provided to do so) of an
executed Release, Executive (or Executive’s estate, if applicable) shall also be
eligible to receive:
iv.
a lump sum payment of an amount equal to the Annual Bonus for the Bonus Year in
which the Date of Termination occurs, which, for the purposes of this Section
4.3(d)(iv), shall be prorated and calculated as follows: (A) if the Date of
Termination occurs within the first half of the Bonus Year, then calculated
based on the Effective STI Bonus Target multiplied by Executive’s base earnings
during the Bonus Year through the Date of Termination, and (B) if the Date of
Termination occurs within the latter half of the Bonus Year, then calculated
based on Executive’s base earnings during the Bonus Year through the Date of
Termination multiplied and measured by the Company’s actual performance during
the Bonus Year through the Date of Termination under the applicable STI
Performance Plan; 

i.
any and all outstanding Equity Awards granted to Executive under any plan not
previously vested shall become fully vested, without proration, with any
unexercised options as of the Date of Termination remaining exercisable for the
full term thereof; provided, however, that with respect to any Equity Award that
is subject to performance-based vesting conditions, such Equity Award shall be
calculated, paid and delivered at the target level without proration and without
regard to any performance goal otherwise applicable thereto; and

ii.
a lump sum payment equal to Executive’s Effective Base Salary as in effect on
the Date of Termination for (as applicable): (A) 100% of the value of
Executive’s Vacation Days for the year in which the Date of Termination occurs
if the Date of Termination occurs in the first quarter of the calendar year, (B)
75% of the value of Executive’s Vacation Days for the year in which the Date of
Termination occurs if the Date of Termination occurs in the second quarter of
the calendar year, (C) 50% of the value of Executive’s Vacation Days for the
year in which the Date of Termination occurs if the Date of Termination occurs
in the third quarter of the calendar year, or (D) 25% of the value of
Executive’s Vacation



13



--------------------------------------------------------------------------------




Days for the year in which the Date of Termination occurs if the Date of
Termination occurs in the fourth quarter of the calendar year.
4.4    Payment Timing. Except as otherwise provided in Section 10.12, the
Company shall pay Executive the amounts specified in Sections 4.3(a), (b)(i),
(c)(i) or (d)(i), within thirty (30) days after the Date of Termination or such
earlier time as may be required by applicable law. In addition, subject to
Executive’s timely execution and non-revocation of the Release and compliance
with Articles V, VI and VII the Company shall pay Executive the amounts
specified in Sections 4.3(b)(iii), (b)(v), (b)(vi), (b)(vii), (c)(iii), (c)(v),
(c)(vi), (c)(vii), (d)(iv) or (d)(vi), as applicable, on or before the first
business day that is on or after the date that is sixty (60) days after the Date
of Termination. Any other amounts payable by the Company under Sections 4.3
(b)(ii), (b)(iv), (c)(ii), (c)(iv), (d)(ii), (d)(iii) or (d)(v), as applicable,
are payable pursuant to the respective Section(s) of this Agreement.
4.5    Limitations on Severance Payment and Other Payments or Benefits.
(a)    Limitation on Payments. Notwithstanding any provision of this Agreement,
if any portion of the payments or benefits under this Agreement, or under any
other agreement between Executive and any member of the Company Group or plan of
any member of the Company Group (in the aggregate, “Total Payments”), would
constitute an “excess parachute payment” and would, but for this Section 4.5,
result in the imposition on Executive of an excise tax under Section 4999 of the
Code (the “Excise Tax”), then the Total Payments to be made to Executive shall
either be (i) delivered in full, or (ii) delivered in such reduced amount in the
manner determined in accordance with Section 4.5(b) so that no portion of such
Total Payments would be subject to the Excise Tax, whichever of the foregoing
results in the receipt by Executive of the greatest benefit on an after-tax
basis (taking into account the applicable federal, state and local income taxes
and the Excise Tax).
(b)    Determination of Limit. Within forty (40) days following a Date of
Termination or notice by one party to the other of its belief that there is a
payment or benefit due Executive that would result in an excess parachute
payment, Executive and the Company, at the Company’s expense, shall obtain the
opinion (which need not be unqualified) of a nationally recognized accounting
firm or tax counsel (the “National Advisor”) selected by the Company (which may
be a regular accounting firm or outside counsel to the Company), which opinion
sets forth (i) the amount of the Base Period Income (as defined below), (ii) the
amount and present value of the Total Payments, (iii) the amount and present
value of any excess parachute payments determined without regard to any
reduction of Total Payments pursuant to Section 4.5(a), and (iv) the net
after-tax proceeds to Executive, taking into account applicable federal, state
and local income taxes and the Excise Tax if (x) the Total Payments were reduced
in accordance with Section 4.5(a) and (y) the Total Payments were not so
reduced. The opinion of the National Advisor shall be addressed to the Company
and Executive and shall be binding upon the Company and Executive. If such
National Advisor’s opinion determines that Section 4.5(a)(ii) applies, then the
Agreement Benefits (as defined below) hereunder or any other payment or benefit
determined by such counsel to be includable in Total Payments shall be reduced
or eliminated so that, under the bases of calculations set forth in such
opinion, there will be no excess parachute payment. In such event, payments or
benefits included in the Total Payments shall be reduced or eliminated by
applying the


14



--------------------------------------------------------------------------------




following principles, in order: (1) the payment or benefit with the higher ratio
of the parachute payment value to present economic value (determined using
reasonable actuarial assumptions) shall be reduced or eliminated before a
payment or benefit with a lower ratio; (2) the payment or benefit with the later
possible payment date shall be reduced or eliminated before a payment or benefit
with an earlier payment date; and (3) cash payments shall be reduced prior to
non-cash benefits; provided that if the foregoing order of reduction or
elimination would violate Section 409A, then the reduction shall be made pro
rata among the payments or benefits included in the Total Payments (on the basis
of the relative present value of the parachute payments).
(c)    Definitions and Assumptions. For purposes of this Agreement: (%4) the
terms “excess parachute payment” and “parachute payments” shall have the
meanings assigned to them in Section 280G of the Code, and such “parachute
payments” shall be valued as provided therein; (%4) present value shall be
calculated in accordance with Section 280G(d)(4) of the Code; (%4) the term
“Base Period Income” means an amount equal to Executive’s “annualized includible
compensation for the base period” as defined in Section 280G(d)(1) of the Code;
(%4) “Agreement Benefits” shall mean the payments and benefits to be paid or
provided pursuant to this Agreement; (%4) for purposes of the opinion of the
National Advisor, the value of any noncash benefits or any deferred payment or
benefit shall be determined by the Company’s independent auditors in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code, which
determination shall be evidenced in a certificate of such auditors addressed to
the Company and Executive; and (%4) Executive shall be deemed to pay federal
income tax and employment taxes at the highest marginal rate of federal income
and employment taxation, and state and local income taxes at the highest
marginal rate of taxation in the state or locality of Executive’s domicile
(determined in both cases in the calendar year in which the Date of Termination
occurs or the notice described in Section 4.5(b) above is given, whichever is
earlier), net of the maximum reduction in federal income taxes that may be
obtained from the deduction of such state and local taxes.
(d)    Reasonableness of Compensation. The Company agrees that it shall instruct
the National Advisor to take into account the value of any reasonable
compensation for services to be rendered by Executive in connection with making
determinations with respect to Section 280G or Section 4999 of the Code,
including the non-competition provisions applicable to Executive under
Article VII and any other non-competition provisions that may apply to
Executive. The Company agrees to fully cooperate in the valuation of any such
services, including any non-competition provisions, and agrees to retain, at the
Company’s expense, a recognized valuation firm to make a determination of the
value of the non-competition provisions. If the National Advisor so requests in
connection with the opinion required by this Section 4.5, Executive and the
Company shall obtain, at the Company’s expense, and the National Advisor may
rely on, the advice of a firm of recognized executive compensation consultants
as to the reasonableness of any item of compensation to be received by Executive
solely with respect to its status under Section 280G of the Code.
(e)    Changes to Sections of the Code. This Section 4.5 shall be amended to
comply with any amendment or successor provision to Sections 280G or 4999 of the
Code. If such provisions are repealed without successor, then this Section 4.5
shall be cancelled without further effect.


15



--------------------------------------------------------------------------------




4.6    Resignation Upon Termination. Upon any termination of Executive’s
employment with the Company, and without further action on the part of Executive
or any member of the Company Group, Executive shall be deemed to have resigned
(a) as an executive officer, principal officer or other officer of the Parent
and any of any other member of the Company Group for which Executive served in
such capacity; (b) from the board of directors or board of managers (or similar
governing body) of any member of the Company Group, and from the board of
directors or board of managers (or similar governing body) of any corporation,
limited liability entity, unlimited liability entity or other entity in which
any member of the Company Group holds an equity interest and with respect to
which board of directors or board of managers (or similar governing body)
Executive serves as the designee or other representative of any member of the
Company Group.
ARTICLE V    
CONFIDENTIAL INFORMATION
5.1    Confidential Information. Executive acknowledges that Executive will
receive Confidential Information in Executive’s position with the Company, and
during Executive’s employment hereunder. For the purposes of Articles V, VI,
VII, VIII and IX, the “Company” shall be deemed to include the Company and each
other member of the Company Group.
5.2    Scope of Confidential Information. Executive acknowledges that the
Company has developed, and will during the term of Executive’s employment
continue to develop, confidential information, competitively valuable
information, and other intangible or “intellectual property” in connection with
its business, some or all of which is proprietary to the Company, (collectively,
the “Confidential Information”). Without limiting the generality of the
preceding sentence, Executive expressly recognizes and agrees that, subject to
the remainder of this Section 5.2, the following items, and all copies,
summaries, extracts or derivative works thereof, are entitled to trade secret
protection and constitute Confidential Information under this Agreement, whether
developed prior to the date hereof or thereafter, and whether with the
assistance of Executive or otherwise: (%4) the Company’s confidential or
proprietary computer software, databases and lists of customers, prospects,
candidates, and employees; employee applications; skills inventory sheets and
similar summaries of employee qualifications, as well as employee compensation;
customer ordering habits, billing rates, buying preferences, and short term
needs; sales reports and analysis; (%4) employee reports and analyses; customer
job orders and profit margin data; businesses processes, methods of operation
and sales techniques; (%4) statistical information regarding the Company;
(%4) financial information of the Company and its customers that is not publicly
available; (%4) negotiated terms and pricing with vendors and customers;
(%4) research and development, business projects, strategic business plans, and
strategies; products and solution services offered to customers; and (%4) any
other non-public information of the Company that gives the Company a competitive
advantage by virtue of it not being generally known. Notwithstanding the
foregoing, Confidential Information shall not include (a) any information which
is or becomes publicly available, other than as a result of the wrongful action
of Executive or Executive’s agents; (b) any information independently developed
by Executive subsequent to the date that Executive is no longer employed or
engaged by the Company; (c) any information made available to Executive
following the termination of Executive’s employment from a third party not bound
by a confidentiality agreement with, or other obligation with respect to
confidentiality to, the Company or (d) any information as to which the Company
specifically waives its rights hereunder pursuant to an instrument in writing.


16



--------------------------------------------------------------------------------




5.3    Agreement to Provide Confidential Information to Executive. The Company
promises to provide some or all of the Confidential Information described above
to Executive, without regard to the duration of Executive’s continued employment
with the Company. Executive agrees that the Confidential Information belongs to
the Company, is subject to the terms of this Agreement, and is not Executive’s
property.
5.4    Works Made for Hire. Executive recognizes and agrees that all original
works of authorship, and all inventions, discoveries, improvements and other
results of creative thinking or discovery by Executive during the term of
Executive’s employment, whether the result of individual efforts or in acts in
concert with others, arising in the scope of Executive’s employment, utilizing
in any way any of the Confidential Information or Company property, or otherwise
relating to the Company’s business (collectively, the “Created Works”), are and
shall be “works made for hire” within the meaning of the United States copyright
laws, to the extent applicable thereto, and in all events shall be the sole and
exclusive property of the Company. Without limiting the generality of the
foregoing, the Created Works shall include all computer software, written
materials, business processes or plans, compilations, programs, improvements,
inventions, notes, copyrightable works made, fixed, conceived, or acquired by
Executive in the scope of Executive’s employment, utilizing in any way any
Confidential Information, or otherwise relating to the Company’s business. No
part of the definition of Created Works is intended to exclude the Created Works
from being included among the items constituting Confidential Information.
5.5    Agreement to Return Confidential Information and Company Property. At any
time upon demand by the Company, and within five (5) days of the termination of
Executive’s employment for any reason, regardless of which party initiates such
termination, Executive shall return all property of the Company to the Company,
including all computer files and other electronically stored information and all
copies of all or any part of all documents, files and other materials that
constitute or reflect Confidential Information or any summaries, extracts or
derivative works thereof, in good condition. Such property includes any
documents, files and other materials that constitute or reflect Confidential
Information, including Created Works constituting or reflecting Confidential
Information, and any of the Company’s tools of trade.
5.6    Assignment of Created Works. To the extent for any reason any Created
Works (or any element thereof) are not eligible for work-for-hire treatment,
Executive hereby irrevocably and fully assigns to the Company all of Executive’s
right, title and interest in and to the Created Works and all aspects thereof,
including all rights to renewals, extensions, causes of action, reproduce,
prepare derivative works, distribute, display, perform, transfer, make, use and
sell, and waives all related moral rights. Executive will, from time to time
during the term of this Agreement and thereafter, and at any time upon the
request of the Company, execute and deliver any documents, agreements,
certificates or other instruments affirming, giving effect to or otherwise
perfecting the Company’s rights in the Created Works and will provide such
cooperation as the Company shall reasonably request in connection with the
protection, exploitation or perfection of its rights therein anywhere in the
world.
5.7    Power of Attorney. If the Company is unable, after reasonable effort, to
secure Executive’s signature on any application for patent, copyright, trademark
or other analogous registration or other documents regarding any legal
protection relating to a Created Work, whether because of Executive’s physical
or mental incapacity or for any other reason whatsoever, Executive hereby
irrevocably designates and appoints the Company and its duly authorized


17



--------------------------------------------------------------------------------




officers and agents as Executive’s agent and attorney-in-fact, to act for and in
Executive’s behalf and stead to execute and file any such application or
applications or other documents and to do all other lawfully permitted acts to
further the prosecution and issuance of patent, copyright or trademark
registrations or any other legal protection thereon with the same legal force
and effect as if executed by Executive.
5.8    Disclosure of Inventions. Executive will promptly and without reservation
fully disclose in writing any Created Works to the Company both during the Term
and thereafter.
ARTICLE VI    
NON-DISCLOSURE, NON-DISPARAGEMENT
6.1    Non-Disclosure.
(a)    General Duty. Executive agrees that Executive will not directly or
indirectly use any Confidential Information, including the Company’s
confidential or proprietary information, trade secrets or Created Works, for
Executive’s own benefit or for the benefit of any third party. Executive agrees
that Executive will not directly or indirectly disclose any Confidential
Information, including the Company’s confidential or proprietary information,
trade secrets, or Created Works, to any person or entity who is not an employee
of the Company unless previously authorized to do so by the Company.
(b)    Non-Disparagement. Executive agrees that Executive will not make any
statement that is intended to become public, or that should reasonably be
expected to become public, and that ridicules, disparages or is otherwise
derogatory of the Company or any employee, officer, director, member or
shareholder of the Company.
(c)    Special Exceptions; Permitted Disclosures. Nothing herein shall be
construed to prevent disclosure of Confidential Information, or Executive from
making any statement, as may be required by applicable law, regulation, or order
of a court of competent jurisdiction or an authorized government agency,
provided that the disclosure does not exceed the extent of disclosure required
by such law, regulation, or order. Further, nothing herein shall prevent
Executive from making a good faith report of possible violations of applicable
law to any governmental agency or from making disclosures that are protected
under the whistleblower provisions of applicable law. Pursuant to the federal
Defend Trade Secrets Act, Executive shall not be held criminally or civilly
liable for the disclosure of a trade secret that is: (A) made (x) in confidence
to a federal, state or local government official, either directly or indirectly,
or to an attorney, and (y) solely for the purpose of reporting or investigating
a suspected violation of law; (B) made in a complaint or other document filed in
a lawsuit or other proceeding, if such filing is made under seal; or (C)
protected under the whistleblower provisions of applicable law. In the event
Executive files a lawsuit for retaliation by any member of the Company Group for
Executive's reporting of a suspected violation of law, Executive may (i)
disclose a trade secret to Executive's attorney and (ii) use the trade secret
information in the court proceeding related to such lawsuit, in each case, if
Executive (A) files any document containing such trade secret under seal; and
(B) does not otherwise disclose such trade secret, except pursuant to court
order. For the avoidance of doubt, nothing herein or in any other agreement
between Executive and the Company or any other member of the Company Group shall
prevent Executive from lawfully, and without


18



--------------------------------------------------------------------------------




obtaining prior authorization from the Company or any other member of the
Company Group: (i) initiating communications directly with, cooperating with,
providing information to, causing information to be provided to, or otherwise
assisting in an investigation by the U.S. Securities and Exchange Commission
(the “SEC”) or any other governmental or regulatory agency, entity, or
official(s) (collectively, “Governmental Authorities”) regarding a possible
violation of any law; (ii) responding to any inquiry or legal process directed
to an employee individually from any Governmental Authority; (iii) testifying,
participating or otherwise assisting in an action or proceeding by any
Governmental Authorities relating to a possible violation of law, including
providing documents or other confidential information to Governmental
Authorities; or (iv) receiving an award for information provided to the SEC or
any other Governmental Authority. This Agreement shall not be construed or
applied to require Employee to obtain prior authorization from the Company or
any other member of the Company Group before engaging in any of the foregoing
conduct referenced in this Section 6.1(c), or to notify the Company of having
engaged in any such conduct.
6.2    Nature of Business.
(a)    Acknowledgment of Competitive Business. Executive acknowledges and agrees
that the Company is engaged in a highly competitive industry and must protect
its Confidential Information against unauthorized use or disclosure that would
irreparably harm the Company’s interests. Executive recognizes that the
disclosure by the Company to Executive of certain of its Confidential
Information will be necessary and useful to Executive in the performance of
Executive’s job duties for the Company under this Agreement. As a result,
Executive will have access to Confidential Information that could be used by the
Company’s competitors in a manner which would irreparably harm the Company’s
competitive position in the marketplace.
(b)    Acknowledgment of Need for Protection. Executive further acknowledges and
agrees that it would be virtually impossible for Executive to ignore all
knowledge of the Company’s Confidential Information if Executive were to engage
in competition with the Company. It is, therefore, reasonable and proper for the
Company to protect against the intentional or inadvertent use of such
Confidential Information. Accordingly, Executive agrees that restrictions on
competition and soliciting the Company’s customers or employees during
Executive’s employment under this Agreement and for a reasonable period of time
thereafter are appropriate and necessary for the protection of the Company’s
Confidential Information, goodwill, and other legitimate business interests.
ARTICLE VII    
NON-SOLICITATION AND NON-COMPETITION
7.1    Non-Solicitation and Non-Competition. Ancillary to the agreements to
provide Executive with the Confidential Information as set forth above, and in
order to aid in the enforcement of those agreements and as a condition of
Executive’s employment hereunder, Executive agrees that, during the Term and for
a period of two (2) years after the termination of Executive’s employment with
the Company (or, in the event Executive is entitled to the payments and benefits
described in Section 4.3(c) hereof, for a period of one (1) year after


19



--------------------------------------------------------------------------------




termination of Executive’s employment with the Company) (as applicable, the
“Prohibited Period”), Executive will:
(a)    refrain from carrying on or engaging in the Business in the Restricted
Area. Executive agrees and covenants that, because the following conduct would
effectively constitute carrying on or engaging in the Business, Executive will
not, and Executive will cause Executive’s affiliates not to, in the Restricted
Area during the Prohibited Period: directly or indirectly, own, manage, operate,
join, become an employee of, control or participate in or be connected with any
business, individual, partnership, firm, corporation or other entity which
engages in the Business;
(b)    refrain from, and cause Executive’s affiliates to refrain from,
soliciting or causing to be solicited any customer of the Company that was a
customer of the Company in the Restricted Area during the period when Executive
was employed by the Company; and
(c)    refrain from, and cause Executive’s affiliates to refrain from, engaging
or employing or soliciting or contacting with a view to the engagement or
employment of, any person who is an officer or employee of the Company.
7.2    Exception for Equity Ownership. Notwithstanding the restrictions
contained in Section 7.1, Executive or any of Executive’s affiliates may own
(a) less than five percent (5%) of any equity security registered under the
Exchange Act, in any entity engaged in the Business, provided that neither
Executive nor Executive’s affiliates has the power, directly or indirectly, to
control or direct the management or affairs of any such entity and is not
involved in the management of such entity, and (b) those equity investments
owned by Executive as of the date of this Agreement as previously disclosed in
writing to and agreed by the Board.
7.3    Exception Within Certain States. Notwithstanding the restrictions
contained in Section 7.1, within those areas of the State of Oklahoma that are
within the Restricted Area (the “Oklahoma Restricted Area”), the restrictions in
Sections 7.1(a) and 7.1(b) shall not apply after Executive’s employment with the
Company has ended but before the Prohibited Period has expired; provided,
however, that at no point during the Prohibited Period shall Executive, within
the Oklahoma Restricted Area, solicit goods, services or a combination of goods
and services from any established customer of the Company. Further, within those
areas of the States of California or North Dakota that are within the Restricted
Area, the restrictions contained in Section 7.1(a) and Section 7.1(b) shall not
apply following the date that Executive is no longer employed by the Company
and, during such period, Section 7.1(c) shall be applied within the States of
California and North Dakota only to prohibit Executive from, directly or
indirectly, soliciting or contacting with a view to the engagement or employment
of, any person who is an officer or employee of the Company or otherwise
directly or indirectly interfering with or raiding the Company’s employees.
ARTICLE VIII    
SURVIVAL OF COVENANTS, ENFORCEMENT OF COVENANTS AND REMEDIES
8.1    Survival of Covenants. Executive acknowledges and agrees that Executive’s
covenants in Articles V, VI and VII, and those provisions necessary to interpret
and enforce them, shall survive the termination of this Agreement, and the
existence of any claim or cause


20



--------------------------------------------------------------------------------




of action of Executive against the Company whether predicated on this Agreement
or otherwise shall not constitute a defense to the enforcement by the Company of
those covenants.
8.2    Enforcement of Covenants. Executive acknowledges and agrees that
Executive’s covenants in Articles V, VI and VII are, among other things,
ancillary to the otherwise enforceable agreements to provide Executive with
Confidential Information and are supported by independent, valuable
consideration. Executive further acknowledges and agrees that the limitations as
to time, geographical area, and scope of activity to be restrained by those
covenants are reasonable and acceptable to Executive in all respects and do not
impose any greater restraint than is reasonably necessary to protect the
Company’s goodwill and other legitimate business interests. Executive further
agrees that if, at some later date, a court or arbitrator of competent
jurisdiction determines that any of the covenants in Article V, VI or VII are
unreasonable, any such covenants shall be reformed by the court or arbitrator
and enforced to the maximum extent permitted under the law.
8.3    Remedies. In the event of actual or threatened breach by Executive of any
of Executive’s covenants in Articles V, VI, and VII, the Company shall be
entitled to equitable relief by temporary restraining order, temporary
injunction, or permanent injunction or otherwise, in addition to all other legal
and equitable relief to which it may be entitled, including any and all monetary
damages that the Company may incur as a result of said breach, violation, or
threatened breach or violation. For the avoidance of doubt, nothing shall
restrict the Company from pursuing any relief otherwise provided for by this
Agreement. The Company may pursue any remedy available to it concurrently or
consecutively in any order as to any breach, violation, or threatened breach or
violation, and the pursuit of one of such remedies at any time will not be
deemed an election of remedies or waiver of the right to pursue any other of
such remedies as to such breach, violation, or threatened breach or violation,
or as to any other breach, violation, or threatened breach or violation. In
addition to the above, in the event that a final determination concludes that
Executive has materially breached any of Executive’s covenants in Article V, VI
or VII, the Company will be entitled to reimbursement by Executive of all cash
severance payments paid by the Company under (a) Sections 4.3(b)(iii), (b)(v),
(b)(vi) and (b)(vii), or (b) Sections 4.3(c)(iii), (c)(v), (c)(vi), and
(c)(vii), as applicable, of this Agreement. In the event of an alleged material
breach by Executive of any of Executive’s covenants in Article V, VI or VII, as
determined in good faith by the Board, the Company may suspend the payments of
cash severance then owing to Executive under Sections 4.3(b)(iii), (b)(v),
(b)(vi), (b)(vii), (c)(iii), (c)(v), (c)(vi), or (c)(vii), as applicable, of
this Agreement without resort to judicial intervention or arbitration until such
breach is cured (if curable); provided, however, that if it is later determined,
whether by arbitration or otherwise by the Board, that Executive was not in
breach of any such covenants, the Company shall promptly pay to Executive all
such suspended payments and benefits, as well as reimbursement of all reasonable
costs and expenses (including reasonable attorneys’ fees) incurred by Executive
in defending any such claim or action in accordance with Section 10.10; and
provided further, however, that any cure and payments upon cure and any payments
upon a determination that no breach occurred will be made no later than the
deadline under Section 409A that is applicable to disputed payments and refusals
to pay.
8.4    Indemnification. In any situation where, under applicable law, the
Company has the power to indemnify, advance expenses to and defend Executive in
respect of any judgments, fines, settlements, loss, cost or expense (including
attorneys’ fees) arising from bona fide claims of any nature related to or
arising out of Executive’s activities as an agent, employee, officer or director
of the Company or in any other capacity on behalf of or at the request of the
Company,


21



--------------------------------------------------------------------------------




then the Company shall promptly on written request, indemnify Executive, advance
expenses (including reasonable attorneys’ fees) to Executive and defend
Executive to the fullest extent permitted by applicable law, including making
such findings and determinations and taking any and all such actions as the
Company may, under applicable law, be permitted to have the discretion to take
so as to effectuate such indemnification, advancement or defense. Such agreement
by the Company shall not be deemed to impair any other obligation of the Company
respecting Executive’s indemnification or defense otherwise arising out of this
or any other agreement or promise of the Company under any statute. In no event
will the Company indemnify, advance expenses to, or defend Executive from any
claim relating to or arising out of any misconduct by Executive, including
fraud, or any breach by Executive of any representation or warranty in this
Agreement.
ARTICLE IX    
COMPLIANCE
9.1    Compliance with Applicable Laws and Policies. Executive acknowledges and
agrees that Executive will comply with all applicable laws and policies,
including the Parent’s Corporate Code of Business Conduct and Ethics, Financial
Code of Ethics, Insider Trading Policy and Anti-Corruption Policy, and will not,
directly or indirectly, take any action, or fail to take any action, that would
violate any such laws or policies or would cause the Company to be in violation
of any such laws or policies.
9.2    Duty of Loyalty. Executive acknowledges and agrees that Executive owes a
fiduciary duty of loyalty, fidelity and allegiance to act in the best interests
of the Company and to do no act that would injure the business, interests, or
reputation of the Company. In keeping with these duties, Executive shall make
full disclosure to the Company of all business opportunities pertaining to the
Company’s business and shall not appropriate for Executive’s own benefit
business opportunities concerning the subject matter of the fiduciary
relationship.
ARTICLE X    
MISCELLANEOUS
10.1    Entire Agreement. This Agreement and the DRP (as defined below)
constitute the entire agreement between the parties concerning this Agreement’s
subject matter and supersedes all prior agreements and understandings, both
written and oral, between the parties with respect to its subject matter
(including the Original Agreement).
10.2    Modification; Amendment. This Agreement may not be modified or amended
in any respect except by an instrument in writing signed by the party against
whom such modification or amendment is sought to be enforced. No modification or
amendment may be enforced against the Company unless such modification or
amendment is in writing and authorized by the Board.
10.3    No Waiver. The waiver by either party of a breach of any term of this
Agreement shall not operate or be construed as a waiver of a subsequent breach
of the same provision by either party or of the breach of any other term or
provision of this Agreement.
10.4    Governing Law. This Agreement shall be construed in accordance with the
laws of the State of Texas, without giving effect to any conflicts of law
principles that would cause the application of the laws of any jurisdiction
other than the State of Texas.


22



--------------------------------------------------------------------------------




10.5    Executive’s Representations. Executive represents and warrants that
Executive is free to enter into this Agreement and to perform each of the terms
and covenants of it. Executive represents and warrants that Executive is not
restricted or prohibited, contractually or otherwise, from entering into and
performing this Agreement, and that Executive’s execution and performance of
this Agreement is not a violation or breach of any other agreement between
Executive and any other person or entity. Executive further promises not to
provide the Company or any other member of the Company Group with any
confidential, proprietary, or legally protected information belonging to any
former employer or other third-party, and Executive promises that in no
circumstances will Executive use or disclose such information in the course of
providing services for any member of the Company Group. Executive acknowledges
and agrees that • Executive is not relying upon any determination by the
Company, any other members of the Company Group, or any of their respective
employees, directors, officers, attorneys or agents (collectively, the “Company
Parties”) regarding the tax effects associated with Executive’s execution of
this Agreement and • in deciding to enter into this Agreement, Executive is
relying on Executive’s own judgment and the judgment of the professionals of
Executive’s choice with whom Executive has consulted. Executive hereby releases,
acquits and forever discharges the Company Parties from all actions, causes of
action, suits, debts, obligations, liabilities, claims, damages, losses, costs
and expenses of any nature whatsoever, whether known or unknown, on account of
or arising out of, or in any way related to the tax effects associated with
Executive’s execution of this Agreement.
10.6    Notices. All notices and other communications under this Agreement shall
be in writing and shall be given in person or by either personal delivery,
facsimile with confirmation of receipt, overnight delivery, or first class mail,
certified or registered with return receipt requested, with postal or delivery
charges prepaid, and shall be deemed to have been duly given when delivered
personally, on the day on which confirmation of receipt is provided if given by
facsimile provided that if a notice is sent by facsimile transmission after
normal business hours of the recipient or on a non-business day, then it shall
be deemed to have been received on the next business day after it is sent, or
three days after mailing first class, certified or registered with return
receipt requested, (i) if to the Company, to the Parent’s headquarters,
attention General Counsel, and (ii) if to Executive, to Executive’s address on
file in the Company’s records.
10.7    Tax Withholding. The Company may withhold from any amounts payable under
this Agreement such federal, state or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
10.8    Severability. If any provision of this Agreement (or any portion
thereof) is held to be illegal, invalid, or unenforceable, • this Agreement
shall be considered divisible, • such provision (or any portion thereof) shall
be deemed inoperative to the extent it is deemed illegal, invalid, or
unenforceable, and • in all other respects this Agreement shall remain in full
force and effect.
10.9    Assignment. The Company, its successors, and assigns may in their sole
discretion assign this Agreement to any person or entity, with or without
Executive’s consent, provided, however, that the Company Group shall remain
liable for all compensation obligations to Executive under this Agreement. This
Agreement thereafter shall bind, and inure to the benefit of, the Company’s
successor or assign. Executive shall not assign either this Agreement or any
right or obligation arising thereunder.


23



--------------------------------------------------------------------------------




10.10    Employee Dispute Resolution Program. The parties acknowledge and agree
that the parties have agreed to the dispute resolution procedures set forth in
the Parent’s Employee Dispute Resolution Program (“DRP”), as in effect from time
to time, and any dispute between the parties arising out of, or relating to,
this Agreement or Executive’s employment shall be resolved pursuant to the
dispute resolution procedures set forth in the DRP.
10.11    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument.
10.12    Section 409A.
(a)    General. Any compensation or benefits made to Executive under the terms
of this Agreement may constitute nonqualified deferred compensation for purposes
of Section 409A. Accordingly, notwithstanding any provision contained herein,
this Agreement shall be interpreted in a manner that is consistent with
Section 409A. In the event that any provision of this Agreement conflicts with
Section 409A, such provision is to that extent superseded by the applicable
Section 409A standards for nonqualified deferred compensation plans to satisfy
the requirements of Section 409A.
(b)    General Suspension of Payments. Notwithstanding any contrary provisions
in this Agreement, if Executive is a “specified employee,” as such term is
defined within the meaning of Section 409A, as determined by policies
established by the Board, any payments or benefits which are classified as
“nonqualified deferred compensation” for purposes of Section 409A and are
payable or provided as a result of Executive’s termination of employment that
would otherwise be paid or provided within six (6) months and one (1) day of
such termination (other than due to death or “disability”, as such term is
defined within the meaning of Section 409A) shall instead be paid or provided on
the earlier of (%4) six (6) months and two (2) days following Executive’s
termination, (%4) the date of Executive’s death, or (%4) any date that otherwise
complies with Section 409A. In the event that Executive is entitled to receive
payments during the suspension period provided under this Section 10.12(b),
Executive shall receive the accumulated benefits that would have been paid or
provided under this Agreement within the six (6) month and one (1) day
suspension period on the earliest day that would be permitted under
Section 409A.
(c)    Separation from Service. For all purposes of this Agreement, Executive’s
employment with the Company shall be considered to have terminated when
Executive incurs a “separation from service” with the Company within the meaning
of Section 409A; provided, however, that whether such a separation from service
has occurred shall be determined based upon a reasonably anticipated permanent
reduction in the level of bona fide services to be performed to no more than
twenty percent (20%) of the average level of bona fide services provided in the
immediately preceding thirty-six (36) months.
(d)    Reimbursement Payments. The following rules shall apply to payments of
any amounts under this Agreement that are treated as “reimbursement payments”
under Section 409A, including any payments provided under Section 4.3: (%4) the
amount of expenses eligible for reimbursement in one calendar year shall not
limit the


24



--------------------------------------------------------------------------------




available reimbursements for any other calendar year; (%4) Executive shall file
a claim for all reimbursement payments not later than thirty (30) days following
the end of the calendar year during which the expenses were incurred, (%4) the
Company shall make such reimbursement payments within thirty (30) days following
the date Executive delivers written notice of the expenses to the Company; and
(%4) Executive’s right to such reimbursement payments shall not be subject to
liquidation or exchange for any other payment or benefit.
(e)    Separate Payments. For purposes of Section 409A, any right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments so that each payment is designated as a separate
payment for purposes of Section 409A, and any rights and benefits under this
Agreement shall be treated as rights to separate payments for purposes of
Section 409A.
(f)    Amendment. In the event that the Company determines that any amounts
payable hereunder will be taxable to Executive under Section 409A prior to
payment to Executive, then the Company may (%4) adopt amendments to this
Agreement, including amendments with retroactive effect, that the Company
determines necessary or appropriate to preserve the intended tax treatment of
the benefits provided hereunder or (%4) take such other actions as the Company
determines necessary or appropriate to avoid the imposition of tax under
Section 409A.
10.13    Prior Employment Agreement Superseded. Upon the Effective Date, any and
all prior employment agreements between the Company or any other member of the
Company Group shall be of no further force or effect, and this Agreement shall
supersede all such prior agreements. For the avoidance of doubt, in entering
into this Agreement, Executive expressly acknowledges and agrees that this
Agreement supersedes and replaces the Original Agreement in its entirety, and:
(i) Executive has received all wages, bonuses, benefits, and other compensation
to which Executive has been entitled (and to which Executive ever could be
entitled) pursuant to the Original Agreement; (ii) the Company and each other
member of the Company Group has fully and finally satisfied all obligations that
they had, and ever could have, pursuant to the Original Agreement; and (iii)
Executive has voluntarily waived any rights under the Original Agreement to
assert that Good Reason (as defined in the Original Agreement) existed under the
Original Agreement such that Executive was eligible for potential severance pay
or benefits pursuant to the Original Agreement.
10.14    Limitation. Subject to the termination provisions contained herein,
this Agreement shall not confer any right or impose any obligation on any member
of the Company Group to continue the employment of Executive in any capacity or
limit the right of any member of the Company Group or Executive to terminate
Executive’s employment.
10.15    Third-Party Beneficiaries. Each member of the Company Group shall be a
third-party beneficiary of Executive’s obligations under Articles V, VI, VII,
VIII and IX and shall be entitled to enforce such obligations as if a party
hereto.
10.16    Titles and Headings; Construction. Titles and headings to Sections
hereof are for the purpose of reference only and shall in no way limit, define
or otherwise affect the provisions hereof. Any and all Exhibits or Attachments
referred to in this Agreement are, by such reference, incorporated herein and
made a part hereof for all purposes. Unless the context


25



--------------------------------------------------------------------------------




requires otherwise, all references herein to an agreement, instrument or other
document shall be deemed to refer to such agreement, instrument or other
document as amended, supplemented, modified and restated from time to time to
the extent permitted by the provisions thereof. All references to “dollars” or
“$” in this Agreement refer to United States dollars. The words “herein”,
“hereof”, “hereunder” and other compounds of the word “here” shall refer to the
entire Agreement, including all Exhibits attached hereto, and not to any
particular provision hereof. The word “or” is not exclusive. Wherever the
context so requires, the masculine gender includes the feminine or neuter, and
the singular number includes the plural and conversely. The use herein of the
word “including” following any general statement, term or matter shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation”,
“but not limited to”, or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
could reasonably fall within the broadest possible scope of such general
statement, term or matter. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against any party hereto,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by each of the parties hereto and shall be construed
and interpreted according to the ordinary meaning of the words used so as to
fairly accomplish the purposes and intentions of the parties hereto.




26



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year indicated above.
COMPANY:


C&J SPEC-RENT SERVICES, INC.


By:    /s/DANIELLE HUNTER    
Name:     Danielle Hunter     
Title:    EVP – General Counsel    




EXECUTIVE:


/s/EDWARD KEPPLER    
Edward Keppler


1/1/19    
Signature Date



Exhibit A

RESTRICTED AREA
State of Alabama
State of Arizona
State of Arkansas
State of California
State of Colorado
State of Idaho
State of Kansas
State of Louisiana Parishes of:
Bienville
Bossier
Caddo
Caldwell
Claiborne
DeSoto
Harrison
Jackson
Lincoln
Natchitoches
Red River
Sabine
St. Helena
Webster
Winn
State of Mississippi
State of Montana
State of Nebraska
State of New Mexico
State of New York
State of North Dakota
State of Ohio
State of Oklahoma
State of Pennsylvania
State of South Dakota
State of Texas
State of Utah
State of Virginia
State of West Virginia
State of Wyoming






Signature Page to Amended and Restated Employment Agreement

